Case 1:20-cr-10048-STA Document 11 Filed 10/27/20 Page 1 of 1                         PageID 15
  1

  2

  3

  4
                                UNITED STATES DISTRICT COURT
  5                             WESTERN DISTRICT OF TENNESSEE

  6

  7
      UNITED STATES OF AMERICA,
  8
      vs
  9
      JUSTIN COFFMAN,                                    Case No.     1:20-CR-10048-1-STA
 10

 11                                    ORDER APPOINTING COUNSEL
                                       PURSUANT TO THE CRIMINAL
 12                                           JUSTICE ACT

 13
                   This Court has determined that the above-named defendant is financially unable to
 14
      obtain adequate representation in the above-styled case, and is otherwise qualified for appointment
 15
      of counsel. Accordingly, the Court makes the following appointment pursuant to the Criminal
 16
      Justice Act (18 U.S.C. § 3006A):
 17
                   Attorney Alexander D. Camp, who is a member of the Criminal Justice Act Panel for
 18
      the Western District of Tennessee, is appointed as counsel for the defendant.
 19
                   DONE and ORDERED October 27, 2020.
 20

 21                                                         s/ Jon A. York
                                                            UNITED STATES MAGISTRATE JUDGE
 22

 23

 24

 25

 26

 27

 28




                                                  1
